DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 13, 2022, has been entered.
Claims 1-3, 7, and 22 are amended; claims 10, 16, and 20 are canceled.
The applicant contends that the cited prior art fails to disclose an elevation mechanism which raises and lowers a workpiece, as is presently recited by independent claims 1 and 22 (p. 9).
In response, the examiner disagrees, noting the breadth of the new material. Cox already teaches a measurement system disposed atop the internal vacuum chamber, which, in turn, is above a plane that aligns with the processing module ports. The remaining element of the amendment is the feature of an “elevation mechanism.” As noted below, under the Claim Interpretation section, the written description does not define the structure of this nonce term. Relying upon Figure 6B, alone, the examiner has interpreted the term as a lifter. 
Turning to the prior art, Figure 10 of Cox shows a measurement inspection system (211) oriented above the internal vacuum chamber (110), as well as a lifter (820) which elevates the substrate toward the inspection system. Because the claim does not define the degree of elevation required, or establish a vertical threshold the substrate must attain, Cox’s disclosure of a lifter (820) is sufficient to satisfy the claimed act of elevation. 
Although the amendments require the inspection system to “receive a substrate,” the metes of this phrase are weakly defined. Given that the inspection system is being treated as a sensor, one can reasonably interpret the substrate as “received” when it is positioned to permit detection by said sensor. Since Cox’s sensor can detect the substrate when it is disposed on the elevation mechanism, the examiner considers this limitation satisfied.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “mechanism,” “system,” “module,” and “component,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “substrate transfer mechanism” of claims 1-2 and 22;
The “measurement inspection system” of claims 1, 8, and 22;
The “elevation mechanism” of claims 1 and 22;
The “film-forming module” of claims 1 and 22;
The “etch modules” of claims 1, 15, 17, and 22;
The “cleaning modules” of claims 1 and 18-19;
The “control system” of claims 3-8;
The “liquid vapor system” of claim 18;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The substrate transfer mechanism (1014) will be interpreted as a robot in accordance with paragraph [0141].
The measurement inspection system (1050) will be interpreted as a sensor in accordance with paragraph [0134].
Th elevation mechanism (639) will be interpreted as a lifter capable of vertical movement in accordance with Figure 6B.
The film-forming module (1030), etch module (1032), and cleaning module (1034) will each be interpreted as a chamber in accordance with paragraph [0087].
The control system (1040) will be interpreted as a controller in accordance with paragraph [0124].
The liquid vapor system will be interpreted as a bubbler in accordance with claim 19.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 22, as well as their dependents, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claims 1 and 22 have been amended to recite a “measurement inspection system disposed above or below the internal vacuum chamber,” wherein an elevation mechanism (639) provides the substrate to the measurement system. This embodiment is delineated by Figure 6B. As shown, however, it does not seem that this embodiment is compatible with a configuration in which the inspection system is disposed below the vacuum chamber, because the elevation mechanism is not endowed with the capacity to invert the substrate support (638) so that the substrate’s processing side faces downwardly. In view of the specification, it appears the elevation mechanism is compatible only with embodiments where the inspection system is disposed above the vacuum chamber. The recitation of an embodiment in which the inspection system is disposed underneath, then, constitutes new matter.
Separately, claims 1 and 22 have been amended to recite “at least one” substrate transfer mechanism within the vacuum chamber, but the examiner cannot locate support for the potential embodiment of plural transfer mechanisms disposed within a single chamber. Figure 10A delineates the elected embodiment, and each transfer chamber comprises only one transfer mechanism. Further, the written specification does not contemplate this configuration, either. For these reasons, the contested limitation constitutes new matter. 
Similarly, claims 1 and 22 have been amended to recite “at least one” measurement inspection system corresponding to the internal vacuum chamber, but the examiner cannot locate support for the potential embodiment having plural inspection systems disposed about a single chamber. For this reason, the contested limitation constitutes new matter. 
Separately, both claims 1 and 22 have been amended to clarify that the measurement inspection system is situated above or below a “plane that intersects the side surface of the internal vacuum chamber along which the plurality of processing module ports is disposed.” From this, it appears that the processing module ports (919) are each disposed along said plane, but the original disclosure does not describe this concept. Although the specification does enumerate horizonal plane 917, as shown by Figures 9A-B, this narrowly denotes the vertical height at which the workpiece is conveyed and is not described in reference to the module ports [0186]. For these reasons, the contested limitation constitutes new matter.
To promote compact prosecution, all claims rejected under 112(a) will be provisionally examined as written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The penultimate line of this claim refers to “the environmental conditions,” but this term lacks antecedent basis because, previously, only a single “environmental condition” was recited. To expedite prosecution, the examiner will interpret “conditions” as denoting a single condition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6-9, 11, 13-15, 17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al., US 2007/0196011.
Claims 1, 9, 14, 24: Cox discloses a processing system, comprising (Fig. 15):
A distributed transfer system, including:
An internal vacuum chamber (110);
A robot (113), i.e., the “substrate transfer mechanism,” disposed within the internal vacuum chamber [0041];
A plurality of processing module ports, i.e., slit valves, disposed along at least one side of the internal vacuum chamber [0036];
A plurality of sensors (211), i.e., the “measurement inspection system,” disposed above the internal vacuum chamber ([0044], Fig. 10);
A film-forming module coupled to a processing module port [0038-39];
An etch module coupled to a module port;
A cleaning module couples to a module port.
Regarding the six processing chambers (201-204, 350, 360) situated about the transfer chamber, Cox attests that any one of them can be directed to film-forming, etching, or cleaning [0038, 0099]. Although the reference does not explicitly establish the precise permutation recited by claim 1, it is the position of the Office that one of ordinary skill would have conceived of a configuration comprising film-forming, etch, and cleaning modules, as choosing from a finite number of predictable solutions remains within the sphere of ordinary skill. 
Lastly, concerning the new material, Cox discloses a lifter (820), i.e., the “elevation mechanism,” permitting the sensors (211) to “receive,” or assess, the substrate from the internal vacuum chamber (Fig. 10, [0067]).
Claims 3, 6-8: Cox provides a system controller (102), i.e., the “control system,” whereby an operator can manipulate the controller to achieve each of the claimed functions – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 11: Cox contemplates the use of plasma [0038]. 
Claim 13: Cox executes physical vapor deposition, whereby one of ordinary skill would understand the convention of availing sputtering targets in such a context [0038]. 
Claim 15: Cox uses plasma to execute an etching process [0076].
Claim 17: Cox executes dry-etching coupled to gas sources (1160) ([0076]; Fig. 12).
Claim 22: The rejection of claim 1, above, substantially addresses these limitations. In addition, Cox provides a batch processing module (106) capable of treating plural substrates (Fig. 19; [0126]). Any other chamber in the system can be taken as the “staging chamber.”
Claim 23: Cox provides two load locks (106A, 106B) (Fig. 15). The other load lock can be used for storage.
Claims 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Verhaverbeke et al., US 2003/0045098.
Cox is silent regarding the feature of a bubbler, yet Verhaverbeke teaches an analogous wet clean chamber that is coupled to a bubbler to facilitate the supply of a processing fluid, thereby demonstrating that this supply technique is known in the art [0100]. It would have been obvious to integrate a bubbler within Cox’s system to yield the predictable result of processing fluid supply.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Reynolds et al., US 6,183,564. As shown by Figures 1, a gate valve (60) separates an internal vacuum chamber (25) from a superjacent processing space (23), whereby an elevation mechanism (38) raises the substrate into the latter space (5, 64ff).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716